Citation Nr: 0218112	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for the service-
connected left shoulder disability, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the RO 
that denied an increase in a 20 percent rating for the 
service-connected left shoulder disability.  

In September 2002 at the RO, the veteran testified at a 
hearing which was conducted by the undersigned Member of 
the Board who has been designated to make the final 
disposition of this proceeding for VA.  

The Board notes that in a November 2001 decision the RO 
denied the veteran's claims of service connection for a 
left hip disability, osteoarthritis of the right knee, and 
post-traumatic stress disorder.  The veteran was notified 
of this decision by letter in November 2001, and he did 
not appeal.  Thus, the sole issue for consideration in the 
present appeal is an increased rating for the service-
connected left shoulder disability.  



FINDING OF FACT

The veteran's service-connected left shoulder disability 
is shown to be manifested by limitation of motion of the 
left arm to 25 degrees from the side when the effects of 
pain on use and during flare-ups is considered; his left 
shoulder is considered his major extremity for rating 
purposes, as he had right-sided hemiparesis from a 
cerebrovascular accident, currently leaving him with use 
of the left hand only.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected left shoulder disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5201 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from April 1967 to April 
1969.  

In an August 1974 decision, the RO granted service 
connection and assigned a 10 percent rating for a left 
shoulder disability manifested by limitation of motion.  

In a July 1988 rating decision, the RO granted a temporary 
total rating based on convalescence from surgery (rotator 
cuff repair) under 38 C.F.R. § 4.30, effective on August 
19, 1987, and assigned a 20 percent rating effective on 
February 1, 1988, for the service-connected left shoulder 
disability.  

In September 1999, the RO received the veteran's claim for 
an increased rating for the service-connected left 
shoulder disability.  

In his claim, the veteran asserted that his left shoulder 
injury had gradually worsened over time and that if he 
raised his arm more than three-quarters of the way to 
horizontal he experienced pain.  He also claimed that 
using the arm led to pain and that simple activities like 
driving would exacerbate it.  He stated that he had very 
little strength in the arm.  

At a November 1999 VA examination, the veteran complained 
of having pain on a daily basis with weakness.  He 
reported that he had easy fatigability and decreased 
endurance.  He took Tylenol II twice a day, which he said 
did not really help his shoulder (but did help his 
disabled knee).  He stated that flare-ups of his shoulder 
occurred daily and were usually caused by use of his arm.  

It was noted that the veteran used a wheelchair and that, 
when he tried to roll his wheelchair with his left arm, 
his shoulder became painful.  He stated that he had 
further decreased range of motion of his shoulder with 
flare-ups.  

On examination, the range of motion of the left shoulder 
was forward flexion of 60 degrees and adduction of 50 
degrees; it was noted that he did not attempt to exceed 
these limits due to pain.  He also had external rotation 
of 30 degrees and internal rotation of 25 degrees.  X-ray 
studies of the left shoulder, taken in June 1999, were 
noted to show marked degenerative joint disease of the 
glenoid humeral head.  The diagnosis was that of 
tendinitis of the humeral head with decreased range of 
motion.  

In a December 1999 decision, the RO denied an increase in 
a 20 percent rating for the service-connected left 
shoulder disability.  

The VA outpatient records dated in January 2000 show that 
the veteran was seen for worsening pain of the left 
shoulder.  An examination revealed that there was active 
range of motion from 0 degrees to 60 degrees, with 
increased pain above 60 degrees.  There was good strength 
and marked tenderness.  The assessment was that of rotator 
cuff tendinitis.  

At a December 2000 hearing before a Hearing Officer at the 
RO, the veteran testified that he took medication for pain 
in his left shoulder.  He said that he experienced pain in 
his left shoulder every day, when he used his arm and when 
he elevated the arm to maybe 80 or 90 degrees.  He said 
that his shoulder became stiff when it was cold.  He 
described difficulties in driving and sleeping.  He said 
that his shoulder symptoms had worsened since his VA 
examination in November 1999.  

The VA outpatient records show that, in March 2001, the 
veteran described (during a psychology screening) that his 
shoulder discomfort had been present for about two years.  
He stated that quick movements exacerbated his pain.  The 
findings on X-ray studies of the left shoulder in March 
2001 suggested calcific bursitis and minimal arthritic 
change.  

In May 2001, he was seen for a follow-up visit regarding 
degenerative arthritis.  He reported a 2-week history of 
left shoulder pain, noting that he had now been using a 
manual wheelchair and used his left arm for mobility.  He 
was also seen in the pain clinic in May 2001 in regard to 
his shoulder, among other areas.  

At a June 2001 VA examination, the veteran complained of 
having daily pain in the left shoulder, and flare-ups with 
activity.  It was noted that he only had use of the left 
hand, on account of right-sided hemiparesis from a 
cerebrovascular accident, and that his only mode of 
mobility was a motorized cart (but he said that he could 
walk short distances, such as from bed to chair).  

On examination, the veteran's range of motion of the 
shoulder was that of 90 degrees of elevation, 90 degrees 
of abduction, and 90 degrees of internal and external 
rotation, all with painful arc of motion.  There was 
generalized weakness in the left upper extremity in all 
muscle groups tested (strength was 4/5).  There was a 
healed incision over the acromioclavicular joint and 
extending down over the deltoid.  

The veteran also complained of having numbness that 
radiated down into his little finger and ring finger with 
shooting pain down his left arm.  The deltoid repair 
appeared to be intact and healed.  

The impression was that of post left shoulder synovitis 
with C8 radiculopathy, left upper extremity.  The examiner 
stated that he would expect the veteran to have a 20 
percent loss of his functional capacity, which was already 
limited in his left shoulder with activities of daily 
living, especially during a flare-up.  

The examiner noted that the veteran would have increasing 
weakness with any work above the level of his shoulder and 
would expect the veteran to have an additional 30 percent 
loss of range of motion in his shoulder during a flare-up, 
secondary to the pain that he would experience.  The 
examiner also stated that the veteran would have increased 
weakness and fatigability during a flare-up of the left 
shoulder.  

At the September 2002 hearing, the veteran testified that, 
in regard to his left shoulder, he had daily pain and pain 
when he turned it or elevated his arm.  He also indicated 
sleeping difficulty if he slept on the left shoulder.  He 
said that he was right-handed but that, due to a stroke, 
he had not been able to use his right hand.  

The veteran said that he was seen at a VA hospital in 2002 
for a painful left shoulder, but was informed that there 
was nothing that could be done for his shoulder condition.  
He asserted that the constant pain in his left shoulder 
restricted him from doing a lot of things.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the 
notice, VA is specifically to inform the claimant and the 
claimant's representative of which portion of the evidence 
is to be provided by the claimant and which part VA will 
attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in December 1999), Statement of the Case 
(in August 2000), and Supplemental Statements of the Case 
(in March 2001 and August 2001), the RO has notified him 
of the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claims, to include 
requesting medical records to which the veteran has 
referred (i.e., from the VA).  The RO has also sought and 
obtained examinations, to include those conducted in 
November 1999 and June 2001, regarding the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing, which was conducted at the RO 
in December 2000 before a local hearing officer and in 
September 2002 before the undersigned Member of the Board.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  

The veteran's service-connected left shoulder disability 
is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Under this Diagnostic Code, limitation of motion of the 
arm at shoulder level warrants a 20 percent rating for 
both the major and minor extremity.  Limitation of motion 
of the arm midway between the side and shoulder level 
warrants a 30 percent evaluation for the major extremity 
and 20 percent for the minor extremity.  Limitation of 
motion of the arm to 25 degrees from side warrants a 40 
percent rating for the major extremity and a 30 percent 
rating for the minor extremity.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, and 0 degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. 
§ 4.71, Plate I.  

After a careful review of the record, the Board finds that 
the evidence supports an increase in the rating for the 
service-connected left shoulder disability.  The veteran 
was afforded VA examinations in November 1999 and June 
2001.  On each of these examinations, he complained of 
daily pain and weakness of the left shoulder, which 
worsened with use and flare-ups.  

The objective findings on the examinations, as well as on 
an intervening outpatient visit, generally reflected 
active range of motion of the left arm at midway between 
side and shoulder level.  Such limitation of motion was 
restricted by pain.  

However, when the effects of pain on use and during flare-
ups was considered (pursuant to 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), the June 2001 VA 
examiner expected further limitation of motion of the left 
arm, as well as increased weakness and fatigability.  

Therefore, with a disability picture more nearly 
approximating limitation of motion of the arm to 25 
degrees from side, a higher rating under Code 5201 is 
warranted.  

The issue in this case then becomes whether the veteran's 
service-connected left shoulder is considered a major 
extremity thus warranting a 40 percent rating, or a minor 
extremity thus warranting a 30 percent rating.  

At his September 2002 hearing, the veteran said that he 
was right handed, but did not have the use of his right 
hand due to a stroke.  The June 2001 VA examiner affirmed 
that the veteran only had use of the left hand due to 
right-sided hemiparesis from a cerebrovascular accident.  

In view of this, the Board considers the veteran's left 
shoulder to be his major extremity.  Accordingly, a 40 
percent rating is warranted under Diagnostic Code 5201.  

The Board has considered whether a higher rating is 
warranted under other rating criteria; however, neither 
unfavorable ankylosis of the scapulohumeral articulation 
(under Diagnostic Code 5200), nor fibrous union of the 
humerus (under Diagnostic Code 5202), as required for the 
next higher rating of 50 percent, is shown in this case.  

In sum, the evidence supports the veteran's claim of an 
increased rating, from 20 percent to 40 percent, for his 
left shoulder disability under Diagnostic Code 5201.  



ORDER

An increased rating to 40 percent for the service-
connected left shoulder disability is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

